MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                          FILED
this Memorandum Decision shall not be
                                                                         Aug 20 2018, 9:09 am
regarded as precedent or cited before any
court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Karen Wrenbeck                                           Curtis T. Hill, Jr.
Monroe County                                            Attorney General of Indiana
Public Defender’s Office
                                                         David E. Corey
Bloomington, Indiana                                     Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re Termination of the Parent-                         August 20, 2018
Child Relationship of J.L.-E.                            Court of Appeals Case No.
(Minor Child)                                            18A-JT-503
and                                                      Appeal from the Monroe Circuit
B.T. (Mother),                                           Court
Appellant-Respondent,                                    The Honorable Stephen R. Galvin,
                                                         Judge
        v.                                               Trial Court Cause No.
                                                         53C07-1711-JT-881
Indiana Department of Child
Services,
Appellee-Petitioner.



Bradford, Judge.


Court of Appeals of Indiana | Memorandum Decision 18A-JT-503| August 20, 2018                    Page 1 of 13
                                                Case Summary
[1]   Appellant-Respondent B.T. (“Mother”) appeals the juvenile court’s order

      terminating her parental rights in J.L.-E. (“Child”). She raises the following

      restated issue on appeal: whether the Department of Child Services (“DCS”)

      presented sufficient evidence to support the termination of her parental rights in

      Child. Specifically, Mother contends that the juvenile court erroneously found

      that termination was in Child’s best interests. Mother also argues that part of

      one of the juvenile court’s best-interest findings was clearly erroneous.

      Concluding that there was sufficient evidence to support the termination order,

      we affirm.



                                 Facts and Procedural History
[2]   Mother is the biological parent1 of Child, who was born on March 30, 2010,

      and S.B. (“Sibling”).2 DCS initially became involved with the family in July of

      2016 because Mother failed to protect Sibling from a forty-two-year-old woman,

      A.R., who molested Sibling. Mother was unconcerned when Sibling told

      Mother about the molestation. A.R. was arrested for molesting Sibling, yet




      1
          The rights of Child’s father were also terminated, but he does not participate in this appeal.
      2
        Sibling is Mother’s other child. Sibling was also adjudicated as a Child in Need of Services (“CHINS’), and
      her permanency plan was another permanent living arrangement. Sibling is not the subject of these
      termination proceedings.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-503| August 20, 2018                        Page 2 of 13
      Mother allowed her to stay in the family’s home and care for Child and Sibling

      after A.R. was released from jail.


[3]   On August 22, 2016, DCS filed its petition alleging Child was a CHINS. On

      September 26, 2016, Child was removed from his home and placed with a

      relative. On September 29, 2016, the juvenile court authorized the filing of the

      CHINS petition, held an initial hearing, and ordered Child’s continued

      placement outside of the home. On November 10, 2016, the juvenile court

      found Child to be a CHINS and made the following specific findings:


              2. On May 1, 2016, [Sibling] was the victim of sexual molestation
              by [A.R.], a family friend. [A.R.] was arrested for Sexual
              Misconduct with a Minor. [Mother] was aware of the
              inappropriate relationship between [Sibling] and [A.R.] prior to
              [A.R.’s] arrest. [Mother] failed to protec[t] [Sibling] from her
              molester.

              3. [Sibling] is currently on probation for truancy and has been
              placed outside her mother’s home.

              4. On May 24, 2016, [Child] was withdrawn from Templeton
              school by school personnel due to excessive absences. As of
              August 9, 2016, [Child] was not enrolled in school. As of
              September 26, 2016, [Child] had been absent 30 days of the
              school year.

              5. On May 26, 2016, [Child] was observed to be playing with
              multiple knives in the home while his mother was present.
              [Child] suffers from severe episodes of anger and violence. He
              has been recommended for psychiatric assistance.

              6. [Child] has observed acts of domestic violence in the home
              between [Mother] and her husband. He has also seen [Mother]


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-503| August 20, 2018   Page 3 of 13
              intentionally cut her arms. He states that he is afraid that she will
              bleed to death.

              7. [Mother] admits to using marijuana. [Mother’s husband] has
              admitted to taking [Child]’s medication.

              8. [Mother] has a substantiated history of neglecting her children
              from 2004 and 2010…

              ***

              10. In light of the serious and ongoing neglect of the children by
              their mother, the domestic violence in the mother’s home, and
              the mother’s substance abuse, the coercive intervention of the
              court is clearly necessary to protect the health and safety of the
              children.

[4]   On December 5, 2016, the juvenile court entered its dispositional decree and

      ordered Mother to participate in services. Mother was ordered, in relevant part,

      to maintain contact with DCS; provide safe, suitable, and stable housing for

      Child; submit to random drug screens; participate in substance abuse

      assessments and recommendations including individual therapy; participate in

      home-based case management; and attend visitation. On March 19, 2017, the

      juvenile court held a review hearing and found that Mother had not participated

      in the ordered services. The juvenile court ordered that Child be placed in

      foster care.


[5]   On June 12, 2017, the juvenile court held another review hearing and made

      similar findings about Mother’s lack of participation in services with DCS. On

      July 17, 2017, the juvenile court held a hearing and suspended Mother’s visits




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-503| August 20, 2018   Page 4 of 13
      with Child. Child’s therapist, who had been observing the visits, recommended

      that the visits stop.


[6]   In August of 2016, the juvenile court held a permanency hearing. The juvenile

      court again found that while DCS had provided services to Mother, Mother had

      not complied with the dispositional order. Mother had not appeared regularly

      for drug screens and had not participated in substance abuse treatment,

      individual therapy, or home-based case management services.


[7]   On November 20, 2017, DCS filed a petition for involuntary termination of

      parental rights with respect to Mother and Child. A hearing was held on

      January 29, 2018. On February 8, 2018, the juvenile court issued an order

      terminating the parent-child relationship between Mother and Child. In doing

      so, the juvenile court made the following pertinent specific findings:


              13. A Review Hearing was held on March 9, 2017. The Court
              found that the parents had not complied with the dispositional
              orders. [Mother] had not participated in drug screens. She had
              not obtained a substance abuse evaluation. She was not actively
              participating in home-based case management services. [Mother]
              had admitted herself to the St. Vincent’s stress center in
              Indianapolis on November 13, 2016, for suicidal ideations. She
              was not regularly visiting with her children.

              14. A further Review Hearing was held on June 12, 2017. Again,
              the Court found that neither parent was complying with the
              Dispositional Decree.

              15. On July 20, 2017, [Mother] participated in a clinical
              interview and assessment with Midwest Psychological Center,
              Inc. She was diagnosed with Bipolar Affective Disorder, Current
              Episode Depressed; Generalized Anxiety Disorder;
      Court of Appeals of Indiana | Memorandum Decision 18A-JT-503| August 20, 2018   Page 5 of 13
        Posttraumatic Stress Disorder; and Borderline Personality
        Disorder. A psychiatric evaluation to determine her need for
        medication was recommended. The psychologist also
        recommended individual mental health counseling services.

        16. A Permanency Hearing was held on August 21, 2017. The
        Court noted that [Mother] had not been appearing for drug
        screens on a regular basis. She had not participated in substance
        abuse treatment, individual therapy, or home-based case
        management services. […] A permanency plan of termination of
        parental rights and adoption was approved.

        17. [Mother] completed a further psychological assessment in
        September, 2017. The assessment was conducted by Centerstone.
        Centerstone’s diagnosis was consistent with the prior diagnosis
        by Midwest Psychological Center, Inc. Substance abuse
        treatment, individual therapy, and instruction on life skills and
        parenting skills, were recommended. The evaluation contains the
        following observations:

        As far as mental health [Mother] has a history of self-harm and
        suicide attempts. She does not stay consistently medicated...
        [Mother]’s children reported that they saw her cutting on
        multiple occasions, on one such occasion her son thought she
        was going to bleed to death and he was trying to stop the
        bleeding with toilet paper. [Mother] has a history of [domestic
        violence] with most of her past partners... She has a history of
        giving her paychecks to her current husband instead of using it
        towards her children.

        For her parenting skills, I would say she has little to none.

        18. [Mother] has no stable home. In January, 2017, she was
        living in Evansville, Indiana. She returned the [sic] Monroe
        County briefly in April and was living with friends. She was
        again living in Evansville in May, 2017. She moved to
        Bloomington in July and then on to Indianapolis. By October,
        she had returned to Evansville. In December, she was arrested

Court of Appeals of Indiana | Memorandum Decision 18A-JT-503| August 20, 2018   Page 6 of 13
              and subsequently transferred to Johnson County. Following her
              release, she returned to Bloomington, but moved to Indianapolis
              shortly thereafter.

              19. Attempts to provide [Mother] with the skills she needs to
              maintain a stable home were unsuccessful. [Mother] did not
              regularly attend appointments with her home-based service
              providers. She appeared for only 10 of 40 scheduled
              appointments.

              20. [Mother] has not participated in drug screens. She has a
              history of using marijuana and of taking her children’s
              medications.

              21. [Mother] did not actively engage in therapy.

              22. [Mother] attended less than 50% of her visits with her
              children. From April 21 to July, 2017, [Mother] attended only 2
              of 9 therapeutic visits. When she did appear for visits, she
              displayed extremely poor parenting skills. On one occasion, she
              engaged in a slap-fight with [Child]. When the visit supervisor
              attempted to redirect her, she said that [Child] needed to know
              how to fight to defend himself. She approved of [Sibling]
              teaching [Child] to fight. Ultimately, [Child]’s therapist
              recommended that visits should be suspended.

              23. [DCS’s] plan for [Child] is adoption. The [CASA] concurs.
              There is no reason to believe that [Child] is not adoptable.

      Appellant’s App. Vol. II pp. 9–12.


[8]   The juvenile court also made the following conclusions of law about the

      reasons for removal, the continued placement outside of the home, and the

      threat to Child’s well-being:


              2. [Child] was removed from his mother’s home on September
              26, 2016. [Child]’s sister had been molested. [Mother] was aware

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-503| August 20, 2018   Page 7 of 13
              of the molestation and allowed the relationship to continue.
              [Child] had ceased going to school. [Child] was suffering from
              severe episodes of anger and violence. On May 26, 2016, he was
              observed to be playing with multiple knives in the home while his
              mother was present [Child] had observed his mother
              intentionally cutting herself. He had also observed domestic
              violence in his mother’s home.


              [Mother] admitted … to using marijuana. After [Child] and his
              sister were found to be Children in Need of Services, [Mother]
              took no meaningful steps to comply with the dispositional orders.
              She did not regularly participate in random drug screens,
              substance abuse treatment, individual therapy, or home-based
              case services. Her visits with her children were sporadic at best.
              She has little parenting skill. She continues to live a transient and
              unstable lifestyle. [Child] is not safe in her care.


              Neither parent has demonstrated an ability or an inclination to
              provide [Child] with a safe and stable home. Clearly, there is no
              reasonable probability that the conditions which resulted in the
              removal of [Child] will be remedied. Further, [Mother] allowed
              her daughter [Sibling] to be molested in her home and allowed
              the molestation to continue even after the perpetrator had been
              arrested. [Mother] has displayed a profound lack of judgment in
              failing to protect her daughter. It is reasonable to conclude that
              continuation of the parent-child relationship poses a threat to the
              well-being of [Child].


                                 Discussion and Decision
[9]   This court has long had a highly deferential standard of review in cases

      concerning the termination of parental rights. In re K.S., 750 N.E.2d 832, 836

      (Ind. Ct. App. 2001). When reviewing a termination of parental rights case, we

      will consider only the evidence and reasonable inferences that are most
      Court of Appeals of Indiana | Memorandum Decision 18A-JT-503| August 20, 2018   Page 8 of 13
       favorable to the judgment. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App.

       2004), trans. denied. Thus, we will not reweigh the evidence or judge the

       credibility of the witnesses. Id. We will only set aside the court judgment

       terminating a parent-child relationship if it is clearly erroneous. In re B.J., 879

       N.E.2d 7, 14 (Ind. Ct. App. 2008).


[10]   The traditional right of a parent to establish a home and raise her children is

       protected by the Fourteenth Amendment to the United States Constitution.

       Bester v. Lake Cty. Office of Family & Children, 839 N.E.2d 143, 145 (Ind. 2005).

       Furthermore, we acknowledge that the parent-child relationship is “one of the

       most valued relationships of our culture.” Id. However, parental rights are not

       absolute and the law allows for the termination of such rights when a parent is

       unable or unwilling to meet her responsibilities as a parent. In re T.F., 743

       N.E.2d 766, 773 (Ind. Ct. App. 2001), trans denied. The purpose of terminating

       parental rights is to protect the child, not to punish the parent. Id. The juvenile

       court may terminate the parental rights if the child’s emotional and physical

       development is threatened. Id. The juvenile court need not wait until the child

       has suffered from irreversible harm. Id.


[11]   Before an involuntary termination of parental rights may occur, DCS is

       required to prove by clear and convincing evidence that:


               (A) one (1) of the following exists:

                        (i) the child has been removed from the parent for at least
                        six (6) months under a dispositional decree;



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-503| August 20, 2018   Page 9 of 13
                        (ii) a court has entered a finding under IC 31–34–21–5.6
                        that reasonable efforts for family preservation or
                        reunification are not required, including a description of
                        the court’s finding, the date of the finding, and the manner
                        in which the finding was made; or

                        (iii) the child has been removed from the parent and has
                        been under the supervision of a county office of family and
                        children or probation department for at least fifteen (15)
                        months of the most recent twenty-two (22) months,
                        beginning with the date the child is removed from the
                        home as a result of the child being alleged to be a child in
                        need of services or a delinquent child;

               (B) that one (1) of the following is true:

                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.

                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.

                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;

               (C) termination is in the best interests of the child; and

               (D) there is a satisfactory plan for the care and treatment of the
               child.

[12]   Ind. Code § 31-35-2-4(b)(2). DCS’s burden of proof for establishing these

       allegations in a termination case is one of “clear and convincing evidence.” In

       re G.Y., 904 N.E.2d 1257, 1260–61 (Ind. 2009). Where the juvenile court’s

       unchallenged findings clearly and convincingly support its ultimate decision to

       terminate parental rights, we find no error. T.B. v. Ind. Dep’t of Child Servs., 971

       N.E.2d 104, 110 (Ind. Ct. App. 2012), trans. denied. As for challenged findings


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-503| August 20, 2018   Page 10 of 13
       and conclusions, we do not reweigh the evidence or judge credibility. In re

       N.G., 51 N.E.3d 1167, 1170 (Ind. 2016).


[13]   Mother argues that the juvenile court’s order terminating her parental rights to

       Child was clearly erroneous. Specifically, Mother argues that the findings of

       fact do not support its conclusion that termination is in Child’s best interests.

       Mother also argues that the factual finding within the best interests conclusion

       that “[Mother] has done nothing to ensure that she can meet [Child’s] needs” is

       clearly erroneous. Appellant’s App. Vol. II p. 13.


[14]   When reviewing such claims, we are mindful of the fact that the juvenile court

       is required to look beyond the factors identified by DCS and consider the

       totality of the circumstances. McBride v. Monroe Cty. Office of Family & Children,

       798 N.E.2d 185, 203 (Ind. Ct. App. 2003). In doing so, the court must

       subordinate the interests of the parent to those of the child involved. Id. A

       child’s need for permanency is a “central consideration in determining the

       [child’s] best interests.” K.T.K. v. Ind. Dep’t of Child Servs., Dearborn Cty. Office,

       989 N.E.2d 1225, 1235 (Ind. 2013). Further, the Indiana Supreme Court has

       acknowledged that “children cannot wait indefinitely for their parents to work

       toward preservation or reunification—and courts ‘need not wait until the child

       is irreversibly harmed such that the child’s physical, mental and social

       development is permanently impaired before terminating the parent-child

       relationship.’” In re E.M., 4 N.E.3d 636, 648 (Ind. 2014) (quoting K.T.K., 989

       N.E.2d at 1235).



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-503| August 20, 2018   Page 11 of 13
[15]   In addressing whether termination was in Child’s best interests, we note that the

       Court Appointed Special Advocate Anne Owens and Family Case Manager

       Heidi Flynn testified that termination of Mother’s parental rights was in Child’s

       best interests. Such testimony is sufficient to support the juvenile court’s

       conclusion in this regard. See In re A.B., 887 N.E.2d 158, 170 (Ind. Ct. App.

       2008) (“The recommendations of a child’s caseworker and [guardian ad litem]

       that parental rights should be terminated support a finding that termination is in

       the child’s best interests.”). However, ample additional evidence further

       supports the juvenile court’s conclusion. Due to Mother’s very limited and

       sporadic participation in services, she has failed to complete any of them.

       Mother has also failed to address her severe mental health issues. According to

       Child’s home-based therapist Amelia Calaway, Mother appeared proud when

       she said that Child had some of the same mental-health issues she had. Indeed,

       Child has threatened to commit suicide because that is what he has seen

       Mother do.


[16]   Calaway testified that Mother had more than twenty phone numbers and more

       than ten addresses throughout the course of the CHINS proceedings. The

       record shows that Mother has also had multiple partners throughout the

       proceeding despite the fact that she was in a relationship with a man name

       Shawn whom she eventually married. According to Calaway “[t]he overall

       problem is instability in all areas such as mental health, housing, employment,

       relationships and parenting.” Ex. Vol. III p. 84.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-503| August 20, 2018   Page 12 of 13
[17]   As for Mother’s claim that it was clearly erroneous to find she has “done

       nothing to ensure that she can meet [Child’s] needs,” there is ample evidence

       that supports this finding. Appellant’s App. Vol. II p. 13. The record shows

       that Mother did not participate in services. There is also evidence that she did

       not take steps to address her severe mental health issues or help Child address

       his. In support of her claim, Mother points to the fact that she made an effort to

       attend some services and brought food to visits with Child as evidence that she

       was making an effort. Mother’s argument is merely a request for us to reweigh

       the evidence, which this court will not do. In re N.G., 51 N.E.3d at 1170.


[18]   The totality of the evidence demonstrates that the juvenile court’s conclusion

       that termination of Mother’s parental rights is in Child’s best interests is not

       clearly erroneous. See, e.g., In re T.F., 743 N.E.2d 776 (Ind. Ct. App. 2001)

       (holding that the record contained sufficient evidence that termination of the

       parents’ rights was in the best interests of the children).


[19]   The judgment of the juvenile court is affirmed.


       Bailey, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-503| August 20, 2018   Page 13 of 13